494 So. 2d 295 (1986)
CHASE LINCOLN FIRST BANK, N.A. F/K/a Lincoln First Bank, N.A., Appellant,
v.
BORINQUEN, LTD., Appellee.
No. 86-105.
District Court of Appeal of Florida, Third District.
September 23, 1986.
Trenam, Simmons, Kemker, Scharf, Barkin, Frye & O'Neill and William A. Fragetta and Dale Webner, Tampa, for appellant.
Stewart, Tilghman, Fox & Bianchi and James Tilghman, Miami, for appellee.
Before BARKDULL, BASKIN and FERGUSON, JJ.
PER CURIAM.
Section 620.30, Florida Statutes (1985)[1] clearly provides that a limited partnership may be named as a party to a proceeding and that service shall be accomplished upon its general partner. This does not prevent the general partner from also being named as party to a cause. We therefore reverse the order under review dismissing Borinquen, Ltd., as a party defendant in the trial court.
Reversed.
NOTES
[1]  § 620.30 Service of process on limited partnerships.  When any original process is sued out against a limited partnership, the service of said process on any general partner in the limited partnership shall be as valid as if served on each individual member thereof; and the plaintiff may, after service upon any one member as aforesaid, proceed to judgment and execution against the limited partnership and the general partners individually. Service of process as provided by s. 48.181, shall apply to limited partnerships organized under this part.